w ft HBAs Document 21 Filed 10/06/20 @:: 1 of 6 Page 8 a

PLES

IN THE UNITED STATES DISTRICT CourT “20001 -& AATF 99

FOR THE NORTHERN DISTRICT OF TEXAS

“a
DALLAS DIVISION SOpUTY TEEBA GA
UNITED STATES OF AMERICA ex rel.-
LEWIS EASTLICK, M.D.,
" Plaintiffs,
Civil Action No. 3: 19-CV-00245-E
Vv.
JAMES W. GALBRAITH, M.D.,  ~ FILED IN SEALED CASE
Defendant.

 

UNITED STATES OF AMERICA’S NOTICE OF PARTIAL INTERVENTION
1.. Pursuant to the False Claims Act, 31 USC. §§ 3730(b)(2) and (4), the

United States of America notifies the Court of its election to partially intervene in this
civil action. In particular, the United States elects to intervene to assert claims against
Trivikram Reddy (Reddy), and VCare Health Services PLLC, Texas Care Clinics

| PLLC, and Waxahachie Medical PLLC (collectively, the Clinics), that Reddy and the
Clinics submitted or caused the submission of false claims to the United States by: (i)
submitting claims for payments as though services had been provided by a physician— _
including Dr. J ames W. Galbraith—when the services were actually provided by an

“unsupervised nurse practitioner; and (ii) billing for services not rendered. The United

States declines to intervene on any other claims asserted on its behalf in this action
including, in particular, any claims asserted against Dr. James W. Galbraith. The United
States intends to file a complaint in intervention, and requests that it be permitted to do so

within (60) days of the filing of this Notice, or on or before December 7, 2020. _
Case 3:19-cv-002 Document 21 Filed 10/06/20 @:- 2of6 PagelD 88

2. . While the United States is declining to intervene at this time as to certain

claims asserted on its behalf in this action, it would respectfully refer the Court to 31

| U.S.C. § 3730(b)(1), which permits a relator to maintain the declined portion of the

action in the name of the United States; providing, however, that the “action may be
dismissed only if the court and the Attorney General give written consent to the dismissal
and their reasons for consenting.” Id. Therefore, the United States requests that, should
either relator or. any defendant propose that the non-intervened claims be dismissed,
settled, or otherwise discontinued, this Court solicit the written consent of the United
States before ruling or granting its approval.

4. The United States further requests that pursuant to 31 U.S.C. § 3730(c)(3),
should this case continue as to the declined claims, relator and defendant serve all
pleadings filed in this action upon the United States and all Orders issued by the Court
also be sent to the undersigned counsel for the government.

5. The United States reserves its right to order any deposition transcripts
related to the declined claims and to intervene on those claims, for good cause shown, at
a later date pursuant to 31 U.S.C. § 3730(c)(3).

6. The United States reserves the right to seek the dismissal of the relator’s
action or claim on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and
(4). | a

7. The United States respectfully requests that only the Complaint, this
Notice, and the attached proposed Order be unsealed and served upon the defendant. The

United States asks that all other materials in this matter (including, but not limited to, any

_United States of America’s Notice of Partial Intervention - Page 2

 
Case 3:19-cv-002@E Document 21 Filed 10/06/20 @oe3 ots PagelD so

applications and accompanying memoranda filed by the United States for an extension of
time in which to intervene or for any other reason) remain under seal and not be made
public or served on the. defendant at any time because, in discussing the content and
extent of the United States’. investigation, such papers are provided by law to the Court
alone for the sole purpose of evaluating whether the seal and time for making an election
to intervene should be extended.

8. A proposed order accompanies this notice.

Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

MMi —

ANDREW S. ROBBINS

Assistant United States Attorney
New York Bar No. 4836508

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: 214-659-8600
Facsimile: 214-659-8807

Email: andrew.robbins@usdoj.gov

Attorneys for the United States of America

United States of America’s Notice of Partial Intervention ~ Page 3
 

CERTIFICATE OF SERVICE

I hereby certify that on October 6, 2020, a copy of the foregoing pleading and
proposed order were mailed by first class mail to counsel for Relator:

Mitchell R. Kreindler
Kreindler & Associates

7676 Hillmont St. Suite 240A
Houston, TX 77024

Jonathan Kroner
' Law Office of Jonathan Kroner
300 S. Biscayne Blvd:, Suite 3710

Miami, Florida 33131

ANDREW S. ROBBINS

United States of America’s Notice of Partial Intervention - Page 4

 
7 .
¢ os, Case 3:19-cv-002@E Document 21 Filed 10/06/20 ye 5 of6 PagelD 91.

IN THE UNITED STATES DISTRICT COURT
- FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA ex rel.
LEWIS EASTLICK, M.D.,

Plaintiffs,
Civil Action No. 3:19-CV-00245-E

Vv.

JAMES W. GALBRAITH, M.D.,

 

Defendant.

ORDER

 

The United States having intervened in part of this action pursuant to the
False Claims Act, 31 USC. § 3730(b) (2) and (4), the Court ORDERS that:

1. The Relator’s Complaint, the United States’ Notice of Partial Intervention, and
this Order be unsealed; |

2. The United States file its Complaint in Intervention by December 7, 2020;

3. All other papers or orders on file in this matter shall remain under seal; and

4, The seal be lifted on matters occurring in this action after the date of this"
Order;

5. As to the part of the action in which the United States has declined to
intervene, the parties shall serve all pleadings and motions filed in that part of
the action, including supporting memoranda, upon the United States, as

provided for in 31 U.S.C. § 3730(c)(3). The United States may order any
Case 3:19-cv-002@ Document 21 Filed 10/06/20 @.- 6o0f6 PagelD 92

deposition transcripts in the portion of this action in which it declined to
intervene;

6. All orders of this Court shall be sent to the United States; and

7. Should the relator or defendant propose that the part of the action in which
the United States has declined to intervene be dismissed, settled, or otherwise

discontinued, the Court will solicit the written consent of the United States

before ruling or granting its approval.

SO ORDERED; signed October __, 2020

 

ADA BROWN
UNITED STATES DISTRICT JUDGE
